Exhibit 10.3

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT
AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE AND DISTRIBUTION
THEREOF, AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”) OR ANY STATE SECURITIES LAWS. SUCH SECURITIES
MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN OPINION
OF COUNSEL IN A FORM REASONABLY ACCEPTABLE TO COMPANY THAT SUCH REGISTRATION IS
NOT REQUIRED DUE TO AN EXEMPTION THEREFROM UNDER SAID ACT AND ANY APPLICABLE
STATE SECURITIES LAWS.

 

Date of Issuance:  June 6, 2012

 

WARRANT TO PURCHASE

SHARES OF COMMON STOCK OF

MERU NETWORKS, INC.

 

(Void after June 1, 2017)

 

This certifies that VENTURE LENDING & LEASING VI, LLC, a Delaware limited
liability company, or assigns (“Holder”), for value received, is entitled to
purchase from MERU NETWORKS, INC., a Delaware corporation (“Company”), Four
Hundred Sixty Eight Thousand Two Hundred Ninety Three (468,293) fully paid and
nonassessable shares of Company’s common stock (the “Stock”), for cash, at a
purchase price per share (the “Stock Purchase Price”) equal to $2.05.  Holder
may also exercise this Warrant on a cashless or “net issuance” basis under
certain circumstances as described in Section 1(b) below, and this Warrant shall
be deemed to have been exercised in full on such basis on the Expiration Date
(hereinafter defined), to the extent not fully exercised prior to such date. 
This Warrant is issued in connection with that certain Loan and Security
Agreement of even date herewith (as the same may be amended, restated,
supplemented or modified from time to time, the “Loan Agreement”) between
Company, as borrower, and Holder’s subsidiary, Venture Lending & Leasing
VI, Inc., as lender (“Lender”). Capitalized terms used herein and not otherwise
defined in this Warrant shall have the meanings ascribed to them in the Loan
Agreement, unless the context would otherwise require.

 

This Warrant may be exercised at any time or from time to time up to and
including 5:00 p.m. (Pacific Time) on June 1, 2017 (the “Expiration Date”), upon
surrender to Company at its principal office at 894 Ross Drive,
Sunnyvale, CA  94089 (or at such other location as Company may advise Holder in
writing) of this Warrant properly endorsed with the Form of Subscription
attached hereto duly completed and signed and upon payment in cash or by check
of the aggregate Stock Purchase Price for the number of shares for which this
Warrant is being exercised determined in accordance with the provisions hereof. 
The Stock Purchase Price and the number of shares purchasable hereunder are
subject to further adjustment as provided in Section 4 of this Warrant

 

This Warrant is subject to the following terms and conditions:

 

1.                                      Exercise; Issuance of Certificates;
Payment for Shares.

 

(a)           Unless an election is made pursuant to clause (b) of this
Section 1, this Warrant shall be exercisable at the option of Holder, at any
time or from time to time, on or before the Expiration Date for all or any

 

--------------------------------------------------------------------------------


 

portion of the shares of Stock (but not for a fraction of a share) which may be
purchased hereunder for the Stock Purchase Price multiplied by the number of
shares to be purchased.  Company agrees that the shares of Stock purchased under
this Warrant shall be and are deemed to be issued to Holder as the record owner
of such shares as of the close of business on the date on which the Form of
Subscription attached hereto shall have been delivered and payment made for such
shares.  Subject to the provisions of Section 2, certificates for the shares of
Stock so purchased, together with any other securities or property to which
Holder is entitled upon such exercise, shall be delivered to Holder by Company,
at Company’s expense, within a reasonable time after the rights represented by
this Warrant have been so exercised.  Except as provided in clause (b) of this
Section 1, in case of a purchase of less than all the shares which may be
purchased under this Warrant, Company shall cancel this Warrant and execute and
deliver a new warrant or warrants of like tenor for the balance of the shares
purchasable under this Warrant surrendered upon such purchase to Holder within a
reasonable time.  Each stock certificate so delivered shall be in such
denominations of Stock as may be requested by Holder and shall be registered in
the name of Holder or such other name as shall be designated by Holder, subject
to the limitations contained in Section 2.

 

(b)           Holder, in lieu of exercising this Warrant by the cash payment of
the Stock Purchase Price pursuant to clause (a) of this Section 1, may elect, at
any time on or before the Expiration Date, to surrender this Warrant and receive
that number of shares of Stock computed using the following formula:

 

[g142901kii001.jpg]

 

Where:

X

=

the number of shares of Stock to be issued to Holder.

 

 

 

 

 

Y

=

the number of shares of Stock that Holder would otherwise have been entitled to
purchase hereunder pursuant to Section 1(a) (or such lesser number of shares as
Holder may designate in the case of a partial exercise of this Warrant).

 

 

 

 

 

A

=

the Per Share Price (as defined in Section 1(c) below) of one (1) share of Stock
at the time the net issuance election under this Section 1(b) is made.

 

 

 

 

 

B

=

the Stock Purchase Price then in effect.

 

Election to exercise under this Section 1(b) may be made by delivering a signed
form of subscription to Company via facsimile, to be followed by delivery of
this Warrant.  Notwithstanding anything to the contrary contained in this
Warrant, if as of the close of business on the last business day preceding the
Expiration Date this Warrant remains unexercised as to all or a portion of the
shares of Stock purchasable hereunder, then effective as 9:00 a.m. (Pacific
Standard Time) on the Expiration Date, Holder shall be deemed, automatically and
without need for notice to Company, to have elected to exercise this Warrant in
full pursuant to the provisions of this Section 1(b), and upon surrender of this
Warrant shall be entitled to receive that number of shares of Stock computed
using the above formula, provided that the application of such formula as of the
Expiration Date yields a positive number for “X”.

 

(c)           For purposes of Section 1(b), “Per Share Price” means:

 

(i)            If Company’s common stock is traded on a securities exchange or
actively traded over-the-counter:

 

(1)           If Company’s common stock is traded on a securities exchange, the
Per Share Price shall be deemed to be the closing price of Company’s common
stock as quoted on any exchange, as published on Yahoo! Finance (or a successor
thereto or equivalent publisher) for the trading day immediately prior to the
date of Holder’s election hereunder.

 

2

--------------------------------------------------------------------------------


 

(2)           If Company’s common stock is actively traded over-the-counter, the
Per Share Price shall be deemed to be the closing bid or sales price, whichever
is applicable, of Company’s common stock for the trading day immediately prior
to the date of the Holder’s election hereunder.

 

(ii)           If (i) is not applicable, the Per Share Price shall be determined
in good faith by the Board of Directors of Company based on relevant facts and
circumstances at the time of the net exercise under Section 1(b), including in
the case of a Change of Control (as defined in Section 4.3(a) hereof), the
consideration receivable by the holders of the Stock in such Change of Control
and the liquidation preference (including any declared but unpaid dividends), if
any, then applicable to the Stock.

 

2.             Limitation on Transfer.

 

(a)           This Warrant and the Stock shall not be transferable except upon
the conditions specified in this Section 2, which conditions are intended to
ensure compliance with the provisions of the Securities Act.  Each holder of
this Warrant or the Stock issuable hereunder will cause any proposed transferee
of the Warrant or Stock to agree to take and hold such securities subject to the
provisions and upon the conditions specified in this Section 2.

 

(b)           Each certificate representing (i) this Warrant, (ii) the Stock and
(iii) any other securities issued in respect of the Stock upon any stock split,
stock dividend, recapitalization, merger, consolidation or similar event, shall
(unless otherwise permitted by the provisions of this Section 2 or unless such
securities have been registered under the Securities Act or sold under Rule 144)
be stamped or otherwise imprinted with a legend substantially in the following
form (in addition to any legend required under applicable state securities
laws):

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT
AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE AND DISTRIBUTION
THEREOF, AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OR ANY STATE
SECURITIES LAWS.  SUCH SECURITIES MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE
OF SUCH REGISTRATION OR AN OPINION OF COUNSEL IN A FORM REASONABLY ACCEPTABLE TO
COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED DUE TO AN EXEMPTION THEREFROM
UNDER SAID ACT AND ANY APPLICABLE STATE SECURITIES LAWS.

 

(c)           Holder and each person to whom this Warrant is subsequently
transferred represents and warrants to Company (by acceptance of such transfer)
that it will not transfer this Warrant or securities issuable upon exercise
hereof, except pursuant to (i) an effective registration statement under the
Securities Act, (ii) Rule 144 under the Securities Act (or any other rule under
the Securities Act relating to the disposition of securities), or (iii) an
opinion of counsel, reasonably satisfactory to counsel for Company, that an
exemption from such registration is available.

 

3.             Shares to be Fully Paid; Reservation of Shares. Company covenants
and agrees that all shares of Stock which may be issued upon the exercise of the
rights represented by this Warrant will, upon issuance, be duly authorized,
validly issued, fully paid and nonassessable and free from all preemptive rights
of any stockholder and free of all liens and similar charges with respect to the
issue thereof.  Company further covenants and agrees that during the period
within which the rights represented by this Warrant may be exercised, Company
will at all times have authorized and reserved, for the purpose of issue or
transfer upon exercise of the subscription rights evidenced by this Warrant, a
sufficient number of shares of authorized but unissued Stock, or other
securities and property, when and as required to provide for the exercise of the
rights represented by this Warrant.  Company will take all such action as may be
necessary to assure that such shares of Stock may be issued as provided herein
without violation of any applicable law or regulation, or of any requirements of
any domestic securities exchange upon which the Stock may be listed.  Company
will not take any action which would result in any adjustment of the Stock
Purchase Price (as described in Section 4 hereof) (i) if the total number of
shares of Stock issuable after such action upon exercise of all outstanding
warrants, together with all shares of Stock

 

3

--------------------------------------------------------------------------------


 

then outstanding and all shares of Stock then issuable upon exercise of all
options and upon the conversion of all convertible securities then outstanding,
would exceed the total number of shares of Stock then authorized by Company’s
Certificate of Incorporation, or (ii) if the par value per share of the Stock
would exceed the Stock Purchase Price.

 

4.             Adjustment of Stock Purchase Price and Number of Shares.  The
Stock Purchase Price and the number of shares purchasable upon the exercise of
this Warrant shall be subject to adjustment from time to time upon the
occurrence of certain events described in this Section 4.  Upon each adjustment
of the Stock Purchase Price, Holder shall thereafter be entitled to purchase, at
the Stock Purchase Price resulting from such adjustment, the number of shares
obtained by multiplying the Stock Purchase Price in effect immediately prior to
such adjustment by the number of shares purchasable pursuant hereto immediately
prior to such adjustment, and dividing the product thereof by the Stock Purchase
Price resulting from such adjustment.

 

4.1          Subdivision or Combination of Stock.  In case Company shall at any
time subdivide its outstanding shares of Stock into a greater number of shares,
the Stock Purchase Price in effect immediately prior to such subdivision shall
be proportionately reduced, and conversely, in case the outstanding shares of
Stock of Company shall be combined into a smaller number of shares, the Stock
Purchase Price in effect immediately prior to such combination shall be
proportionately increased.

 

4.2          Dividends in Stock or Property, Reclassification.  If at any time
or from time to time the holders of Stock (or any shares of stock or other
securities at the time receivable upon the exercise of this Warrant) shall have
received or become entitled to receive, without payment therefor,

 

(a)           Stock, or any shares of stock or other securities whether or not
such securities are at any time directly or indirectly convertible into or
exchangeable for Stock, or any rights or options to subscribe for, purchase or
otherwise acquire any of the foregoing by way of dividend or other distribution,

 

(b)           any cash paid or payable otherwise than as a cash dividend, or

 

(c)           Stock or other or additional stock or other securities or property
(including cash) by way of spin off, split-up, reclassification, combination of
shares or similar corporate rearrangement, (other than shares of  Stock issued
as a stock split, adjustments in respect of which shall be covered by the terms
of Section 4.1 above),

 

then and in each such case, Holder hereof shall, upon the exercise of this
Warrant, be entitled to receive, in addition to the number of shares of Stock
receivable thereupon, and without payment of any additional consideration
therefor, the amount of stock and other securities and property (including cash
in the cases referred to in clauses (b) and (c) above) which such Holder would
hold on the date of such exercise had it been the holder of record of such Stock
as of the date on which holders of Stock received or became entitled to receive
such shares and/or all other additional stock and other securities and property.

 

4.3          Change of Control. In the event of a Change of Control (as
hereinafter defined), this Warrant shall be automatically exchanged for a number
of shares of Company’s securities, such number of shares being equal to the
maximum number of shares issuable pursuant to the terms hereof (after taking
into account all adjustments described herein) had Holder elected to exercise
this Warrant immediately prior to the closing of such Change of Control and
purchased all such shares pursuant to the cashless exercise provision set forth
in Section 1(b) hereof.  Company acknowledges and agrees that Holder shall not
be required to make any additional payment (cash or otherwise) for such shares
as further consideration for their issuance pursuant to the terms of the
preceding sentence.  “Change of Control” shall mean any sale, license or other
disposition of all or substantially all of the assets of Company, or any
reorganization, privatization, consolidation, merger or other transaction
involving Company, or any transaction where the holders of Company’s securities
before such transaction beneficially own less than 50% of the outstanding voting
securities of the surviving entity after such transaction.  This Warrant shall
terminate upon Holder’s receipt of the number of shares of Company’s equity
securities described in this Section 4.3.

 

4

--------------------------------------------------------------------------------


 

4.4          Intentionally Omitted.

 

4.5          Notice of Adjustment.  Upon any adjustment of the Stock Purchase
Price, and/or any increase or decrease in the number of shares purchasable upon
the exercise of this Warrant Company shall give written notice thereof, by first
class mail, postage prepaid, addressed to the registered holder of this Warrant
at the address of such holder as shown on the books of Company.  The notice,
which may be substantially in the form of Exhibit “A” attached hereto, shall be
signed by Company’s chief financial officer and shall state the Stock Purchase
Price resulting from such adjustment and the increase or decrease, if any, in
the number of shares purchasable at such price upon the exercise of this
Warrant, setting forth in reasonable detail the method of calculation and the
facts upon which such calculation is based.

 

4.6          Other Notices.  If at any time:

 

(a)           Company shall declare any cash dividend upon its Stock;

 

(b)           Company shall declare any dividend upon its Stock payable in stock
or make any special dividend or other distribution to the holders of its Stock;

 

(c)           Company shall offer for subscription pro rata to the holders of
its Stock any additional shares of stock of any class or other rights;

 

(d)           there shall be any capital reorganization or reclassification of
the capital stock of Company, or consolidation or merger of Company with, or
sale of all or substantially all of its assets to, another entity;

 

(e)           there shall be a voluntary or involuntary dissolution, liquidation
or winding-up of Company; or

 

(f)            Company shall take or propose to take any other action, notice of
which is actually provided to holders of the Stock;

 

then, in any one or more of said cases, Company shall give, by first class mail,
postage prepaid, addressed to Holder of this Warrant at the address of such
Holder as shown on the books of Company, (i) at least 20 days’ prior written
notice of the date on which the books of Company shall close or a record shall
be taken for such dividend, distribution or subscription rights or for
determining rights to vote in respect of any such reorganization,
reclassification, consolidation, merger, sale, dissolution, liquidation or
winding-up, or other action and (ii) in the case of any such reorganization,
reclassification, consolidation, merger, sale, dissolution, liquidation or
winding-up, or other action, at least 20 days’ written notice of the date when
the same shall take place.  Any notice given in accordance with the foregoing
clause (i) shall also specify, in the case of any such dividend, distribution or
subscription rights, the date on which the holders of Stock shall be entitled
thereto.  Any notice given in accordance with the foregoing clause (ii) shall
also specify the date on which the holders of Stock shall be entitled to
exchange their Stock for securities or other property deliverable upon such
reorganization, reclassification, consolidation, merger, sale, dissolution,
liquidation or winding-up, or other action as the case may be.

 

4.7          Certain Events.  If any change in the outstanding Stock of Company
or any other event occurs as to which the other provisions of this Section 4 are
not strictly applicable or if strictly applicable would not fairly effect the
adjustments to this Warrant in accordance with the essential intent and
principles of such provisions, then the Board of Directors of Company shall make
in good faith an adjustment in the number and class of shares issuable under
this Warrant, the Stock Purchase Price and/or the application of such
provisions, in accordance with such essential intent and principles, so as to
protect such purchase rights as aforesaid.  The

 

5

--------------------------------------------------------------------------------


 

adjustment shall be such as will give Holder of this Warrant upon exercise for
the same aggregate Stock Purchase Price the total number, class and kind of
shares as Holder would have owned had this Warrant been exercised prior to the
event and had Holder continued to hold such shares until after the event
requiring adjustment.

 

5.             Issue Tax.  The issuance of certificates for shares of Stock upon
the exercise of this Warrant shall be made without charge to Holder of this
Warrant for any issue tax in respect thereof; provided, however, that Company
shall not be required to pay any tax which may be payable in respect of any
transfer involved in the issuance and delivery of any certificate in a name
other than that of the then Holder of this Warrant being exercised.

 

6.             Closing of Books.   Company will at no time close its transfer
books against the transfer of this Warrant or of any shares of Stock issued or
issuable upon the exercise of this Warrant in any manner which interferes with
the timely exercise of this Warrant.

 

7.             No Voting or Dividend Rights; Limitation of Liability.  Nothing
contained in this Warrant shall be construed as conferring upon Holder hereof
the right to vote or to consent as a stockholder in respect of meetings of
stockholders for the election of directors of Company or any other matters or
any rights whatsoever as a stockholder of Company.  No dividends or interest
shall be payable or accrued in respect of this Warrant or the interest
represented hereby or the shares purchasable hereunder until, and only to the
extent that, this Warrant shall have been exercised.  No provisions hereof, in
the absence of affirmative action by Holder to purchase shares of  Stock, and no
mere enumeration herein of the rights or privileges of Holder hereof, shall give
rise to any liability of such Holder for the Stock Purchase Price or as a
stockholder of Company, whether such liability is asserted by Company or by its
creditors.

 

8.             Intentionally Omitted.

 

9.             Registration Rights.  Holder shall be entitled, with respect to
the shares of Stock issuable upon exercise hereof or other securities issued
upon conversion of such Stock, as the case may be, to all of the registration
rights set forth in the that certain Amended and Restated Registration Rights
Agreement dated as of January 28, 2010 (the “Rights Agreement”), to the same
extent and on the same terms and conditions as possessed by the investors
thereunder with the following exceptions and clarifications: (i) Holder will
have no right to make a written request under Section 1.2 of the Rights
Agreement that Company file a registration statement under Form S-1 of the
Securities Act; (ii) Holder will be subject to the same provisions regarding
indemnification and the other terms, conditions, limitations and qualifications
as contained in the Rights Agreement with respect to the “Holders” as defined
therein, except that the Holder shall be junior to the rights of the “Holders”
as defined in the Right Agreement (including with respect to cutback under
Section 1.3(b) of the Rights Agreement); and (iii) the registration rights are
freely assignable by Holder of this Warrant in connection with a permitted
transfer of this Warrant or the shares issuable upon exercise hereof.  Company
shall take such action as may be reasonably necessary to assure that the
granting of such registration rights to Holder does not violate the provisions
of the Rights Agreement or any of Company’s charter documents or rights of prior
grantees of registration rights.

 

10.          Rights and Obligations Survive Exercise of Warrant.  The rights and
obligations of Company, of Holder of this Warrant and of the holder of shares of
Stock issued upon exercise of this Warrant, contained in Sections 6 and 9 shall
survive the exercise of this Warrant.

 

11.          Modification and Waiver.  This Warrant and any provision hereof may
be changed, waived, discharged or terminated only by an instrument in writing
signed by the party against which enforcement of the same is sought.

 

12.          Notices.  Any notice, request or other document required or
permitted to be given or delivered to Holder or Company shall be deemed to have
been given (i) upon receipt if delivered personally or by courier (ii) upon
confirmation of receipt if by facsimile or (iii) three business days after
deposit in the US mail, with postage prepaid and certified or registered, to
each such Holder at its address as shown on the books of Company or to Company
at the address indicated therefor in the first paragraph of this Warrant.

 

6

--------------------------------------------------------------------------------


 

13.          Binding Effect on Successors.  All of the obligations of Company
relating to the Stock issuable upon the exercise of this Warrant shall survive
the exercise and termination of this Warrant.  All of the covenants and
agreements of Company shall inure to the benefit of the permitted successors and
assigns of Holder hereof.

 

14.          Descriptive Headings and Governing Law.  The descriptive headings
of the several sections and paragraphs of this Warrant are inserted for
convenience only and do not constitute a part of this Warrant.  This Warrant
shall be construed and enforced in accordance with, and the rights of the
parties shall be governed by, the laws of the State of California.

 

15.          Lost Warrants or Stock Certificates.  Company represents and
warrants to Holder hereof that upon receipt of evidence reasonably satisfactory
to Company of the loss, theft, destruction, or mutilation of any Warrant or
stock certificate and, in the case of any such loss, theft or destruction, upon
receipt of an indemnity reasonably satisfactory to Company, or in the case of
any such mutilation upon surrender and cancellation of such Warrant or stock
certificate, Company at its expense will make and deliver a new Warrant or stock
certificate, of like tenor, in lieu of the lost, stolen, destroyed or mutilated
Warrant or stock certificate.

 

16.          Fractional Shares.  No fractional shares shall be issued upon
exercise of this Warrant.  Company shall, in lieu of issuing any fractional
share, pay the holder entitled to such fraction a sum in cash equal to such
fraction multiplied by the then effective Stock Purchase Price.

 

17.          Representations of Holder.  With respect to this Warrant, Holder
represents and warrants to Company as follows:

 

17.1        Experience.  It is experienced in evaluating and investing in
companies engaged in businesses similar to that of Company;  it understands that
investment in this Warrant involves substantial risks; it has made detailed
inquiries concerning Company, its business and services, its officers and its
personnel; the officers of Company have made available to Holder any and all
written information it has requested; the officers of Company have answered to
Holder’s satisfaction all inquiries made by it; in making this investment it has
relied upon information made available to it by Company; and it has such
knowledge and experience in financial and business matters that it is capable of
evaluating the merits and risks of investment in Company and it is able to bear
the economic risk of that investment.

 

17.2        Investment.  It is acquiring this Warrant for investment for its own
account and not with a view to, or for resale in connection with, any
distribution thereof.  It understands that this Warrant and the shares of Stock
issuable upon exercise hereof have not been registered under the Securities Act,
nor qualified under applicable state securities laws.

 

17.3        Rule 144.  It acknowledges that this Warrant and the Stock must be
held indefinitely unless they are subsequently registered under the Securities
Act or an exemption from such registration is available.  It has been advised or
is aware of the provisions of Rule 144 promulgated under the Securities Act.

 

17.4        Access to Data.  It has had an opportunity to discuss Company’s
business, management and financial affairs with Company’s management and has had
the opportunity to inspect Company’s facilities.

 

17.5        Accredited Investor. It is an “accredited investor” within the
meaning of Regulation D promulgated under the Securities Act.

 

18.          Additional Representations and Covenants of Company.  Company
hereby represents, warrants and agrees as follows:

 

7

--------------------------------------------------------------------------------


 

18.1        Corporate Power.  Company has all requisite corporate power and
corporate authority to issue this Warrant and to carry out and perform its
obligations hereunder.

 

18.2        Authorization.  All corporate action on the part of Company, its
directors and stockholders necessary for the authorization, execution, delivery
and performance by Company of this Warrant has been taken.  This Warrant is a
valid and binding obligation of Company, enforceable against Company in
accordance with its terms.

 

18.3        Offering.  Subject to the truth and accuracy of Holder’s
representations set forth in Section 17 hereof, the offer, issuance and sale of
this Warrant by Company to Holder is, and the issuance of Stock to Holder upon
exercise of this Warrant will be, exempt from the registration requirements of
the Securities Act, and are exempt from the qualification requirements of any
applicable state securities laws; and neither Company nor anyone acting on its
behalf will take any action hereafter that would cause the loss of such
exemptions.

 

18.4        Listing; Stock Issuance.  Company shall secure and maintain the
listing of the Stock issuable upon exercise of this Warrant upon each securities
exchange or over-the-counter market upon which securities of the same class or
series issued by Company are listed.  Upon exercise of this Warrant, Company
will use its reasonable best efforts to cause stock certificates or Direct
Registration System (DRS) book-entries representing the shares of Stock
purchased pursuant to the exercise to be issued in the names of Holder, its
nominees or assignees, as appropriate promptly following the time of such
exercise.

 

18.5        Certificates and By-Laws.  Company has provided Holder with true and
complete copies of Company’s Certificate of Incorporation, By-Laws, and each
Certificate of Designation or other charter document setting, forth any rights,
preferences and privileges of Company’s capital stock, each as amended and in
effect on the date of issuance of this Warrant.

 

18.6        Financial and Other Reports.  From time to time up to the earlier of
the Expiration Date or the complete exercise of this Warrant, Company shall
furnish to Holder (i) upon delivery to Company’s Board of Directors, as of the
close of each fiscal year of Company, an audited balance sheet and statement of
changes in financial position at and as of the end of such fiscal year, together
with an audited statement of income for such fiscal year; and (ii) within 45
days after the close of each fiscal quarter of Company, an unaudited balance
sheet and statement of cash flows at and as of the end of such quarter, together
with an unaudited statement of income for such quarter and a capitalization
table.  In addition, Company agrees to provide Holder at any time and from time
to time with such information as Holder may reasonably request for purposes of
Holder’s compliance with regulatory, accounting and reporting requirements
applicable to Holder.  Notwithstanding the foregoing, Company shall not be
required to furnish to Holder the financial information described in this
Section 18.6 in the event such financial information has been previously
delivered to Lender pursuant to the Loan Agreement or filed with the SEC via
EDGAR (but, rather than within the time frames specified in the preceding
sentences of this Section 18.6, within the time frames required by Section 13 or
15(d) of the Securities Exchange Act of 1934, as amended (“Exchange Act”), and
the rules promulgated thereunder (or within the period permitted by
Rule 12b-25(b)(2)(ii) promulgated under the Exchange Act)).

 

[remainder of this page intentionally left blank; signature page follows]

 

8

--------------------------------------------------------------------------------


 

[Signature page to Warrant]

 

IN WITNESS WHEREOF, Company has caused this Warrant to be duly executed by its
officer, thereunto duly authorized as of the date of issuance set forth on the
first page hereof.

 

MERU NETWORKS, INC.

 

 

 

 

By:

/s/ Bami Bastani

 

Name:

Bami Bastani

 

Title:

President & CEO

 

 

--------------------------------------------------------------------------------


 

FORM OF SUBSCRIPTION

 

(To be signed only upon exercise of Warrant)

 

To:

 

·                  The undersigned, the holder of the within Warrant, hereby
irrevocably elects to exercise the purchase right represented by such Warrant
for, and to purchase thereunder, (1) See Below                                 
(          ) shares (the “Shares”) of Stock of                      and herewith
makes payment of                            Dollars ($                )
therefor, and requests that the certificates for such shares be issued in the
name of, and delivered to,                   , whose address is
                      .

 

·                  The undersigned hereby elects to convert              percent
(    %) of the value of the Warrant pursuant to the provisions of
Section 1(b) of the Warrant.

 

The undersigned acknowledges that it has reviewed the representations and
warranties contained in Section 17 of this Warrant and by its signature below
hereby makes such representations and warranties to Company.

 

 

Dated

 

 

Holder:

 

 

By:

 

 

Its:

 

 

 

 

 

 

 

(Address)

 

 

 

 

 

--------------------------------------------------------------------------------

(1)                                 Insert here the number of shares called for
on the face of the Warrant (or, in the case of a partial exercise, the portion
thereof as to which the Warrant is being exercised), in either case without
making any adjustment for additional Stock or any other stock or other
securities or property or cash which, pursuant to the adjustment provisions of
the Warrant, may be issuable upon exercise.

 

--------------------------------------------------------------------------------


 

ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned, the holder of the within Warrant, hereby
sells, assigns and transfers all of the rights of the undersigned under the
within Warrant, with respect to the number of shares of Stock covered thereby
set forth herein below, unto:

 

Name of Assignee

 

Address

 

No. of Shares

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Dated

 

 

Holder:

 

 

By:

 

 

Its:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

[On letterhead of Company]

 

Reference is hereby made to that certain Warrant dated June 6, 2012, issued by
MERU NETWORKS, INC., a Delaware corporation (the “Company”), to VENTURE
LENDING & LEASING VI, LLC, a Delaware limited liability company (the “Holder”).

 

[IF APPLICABLE]  Notice is hereby given pursuant to Section 4.5 of the Warrant
that the following adjustment(s) have been made to the Warrant:  [describe
adjustments, setting forth details regarding method of calculation and facts
upon which calculation is based].

 

This certifies that Holder is entitled to purchase from Company
                                                     (                        )
fully paid and nonassessable shares of Company’s Common Stock at a price of
                                                   Dollars
($                    ) per share (the “Stock Purchase Price”).  The Stock
Purchase Price and the number of shares purchasable under the Warrant remain
subject to adjustment as provided in Section 4 of the Warrant.

 

Executed this        day of                                 , 20          .

 

 

MERU NETWORKS, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------